DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7, 10, 11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "the first collimating portion includes at least one first collimating hole set" in combination with the limitation “the first collimating portion includes a first collimating hole set” in claim 1, line 3 renders the claim indefinite because it is unclear whether the limitation is referring to the same first collimating hole set recited in claim 1 or an additional at least one first collimating hole set. See suggested amendments below for overcoming this rejection.

The phrase “not completely equal to” in claims 2-4 and 14 is a relative term which renders the claim indefinite. The phrase “not completely equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 3, the phrase "the second collimating portion includes at least one second collimating hole set" in combination with the limitation “the second collimating portion includes a second collimating hole set” in claim 1, line 5 renders the claim indefinite because it is unclear whether the limitation is referring to the same second collimating hole set recited in claim 1 or an additional at least one second collimating hole set recited in claim 1. See suggested amendments below for overcoming this rejection.
Regarding claims 3, 6 and 7, the phrase "the first collimating portion includes a plurality of first collimating hole sets" in combination with the limitation “the first collimating portion includes a first collimating hole set” in claim 1, line 3 renders the claim indefinite because it is unclear whether the plurality of first collimating hole sets is further limiting the first collimating hole set or in addition to the first collimating hole set recited in claim 1. See suggested amendments below for overcoming this rejection.

Regarding claim 4, the phrase "the second collimating portion includes a plurality of second collimating hole sets" in combination with the limitation “the second collimating portion includes a second collimating hole set” in claim 1 and the limitation “the second collimating portion includes a plurality of second collimating hole sets” in claim 2 renders the claim indefinite because it is unclear whether the plurality of second collimating hole sets is further limiting the hole sets recited in claims 1 and/or 2 or in addition to the hole sets. See suggested amendments below for overcoming this rejection.
Claim 10 recites the limitation "a second driving portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no prior mention of a first driving portion recited in claim 1. See suggested amendments below for overcoming this rejection.
Claim 11 recites the limitation "a second brake portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no prior mention of a first brake portion in claims 1 or 10. See suggested amendments below for overcoming this rejection.
Claims 5, 15 and 16 are rejected due to their dependency on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wuhan Zhiwei Science and Tech Co Ltd. (CN 105708484 A; cited by applicant on IDS dated 11/28/2019) (Wuhan).
Referring to claim 1: Wuhan teaches a collimating body (see figure 2, #1) comprising: a first collimating portion (see figure 2, #11), wherein the first collimating portion includes a first collimating hole set (see figure 2, #2); and a second collimating portion (see figure 2, #12), wherein the second collimating portion includes a second collimating hole set (see figure 2; paragraph [0049]; wherein it is clear that the second collimating portion, #12, includes a plurality of hole sets associated with each step portion); wherein the first collimating portion and the second collimating portion are arranged side by side in a side-by-side direction and closely fitted (see figure 2; paragraphs [0049]-[0050]; wherein it is clear that the first and second collimating portions, #11/12, are stacked side-by-side orientation such that the two butting surface are arranged in contact with each other); and the first collimating portion and the second collimating portion are able to move oppositely in a direction perpendicular to the side-by-side direction, so as to align or stagger the first collimating hole set and the second collimating hole set (see figure 2; paragraph [0050]; wherein the first and second collimating portions are moved in a direction perpendicular to the side-by-side direction for alignment coupling (i.e., align) or dislocation coupling (i.e., stagger) for the first and second collimating hole sets).
Referring to claim 2: Wuhan further teaches the first collimating portion includes at least one first collimating hole set (see figure 2, reproduced below; wherein it is clear that the first collimating portion includes three collimating hole sets); the second collimating portion includes a plurality of second collimating hole sets (see figure 2, reproduced below; wherein it is clear that the second collimating portion includes three collimating hole sets), and the plurality of second collimating hole sets are distributed in the direction perpendicular to the side-by-side direction (see figure 2, reproduced below; wherein it is clear that the three collimating hole sets of the second collimating portion are stacked perpendicular to the side-by-side arrangement of the first and second collimating portions); and at least one of the plurality of second collimating hole sets is configured in a way that an aperture size of each second collimating hole in the at least one of the plurality of second collimating hole sets is not completely equal to an aperture size of each second collimating hole in other second collimating hole sets (see figure 2; paragraphs [0058]-[0059]; wherein it is clear that each of the collimating hole sets includes aperture depths that are not completely equal).

    PNG
    media_image1.png
    386
    681
    media_image1.png
    Greyscale

Referring to claim 3: Wuhan teaches the second collimating portion includes at least one second collimating hole set (see figure 2, reproduced above with regards to claim 2; wherein it is clear that the second collimating portion includes three collimating hole sets); the first collimating portion includes a plurality of first collimating hole sets (see figure 2, reproduced 
Referring to claim 4: Wuhan further teaches the first collimating portion includes a plurality of first collimating hole sets (see figure 2, reproduced above with regards to claim 2; wherein it is clear that the first collimating portion includes three collimating hole sets), and an aperture sizes of each of the plurality of first collimating hole sets is not completely equal to each other (see figure 2; paragraphs [0058]-[0059]; wherein it is clear that each of the collimating hole sets includes aperture depths that are not completely equal); and the second collimating portion includes a plurality of second collimating hole sets (see figure 2, reproduced above with regards to claim 2; wherein it is clear that the second collimating portion includes three collimating hole sets), and an aperture size of each of the plurality of second collimating hole sets not completely equal to each other (see figure 2; paragraphs [0058]-[0059]; wherein it is clear that each of the collimating hole sets includes aperture depths that are not completely equal).
Referring to claim 5: Wuhan further teaches the number of the first collimating hole sets included in the first collimating portion is equal to the number of the second collimating hole sets 
Referring to claim 6: Wuhan further teaches the first collimating hole set includes a plurality of first collimating holes having a same aperture size, and the second collimating hole set includes a plurality of second collimating holes having a same aperture size (see figure 2; wherein it is clear that the diameter of the apertures are the same for all of the apertures in the first and second collimating portions).
Referring to claim 7: Wuhan further teaches the first collimating portion includes a plurality of first collimating hole sets (see figure 2, reproduced above with regards to claim 2; wherein it is clear that the first collimating portion includes three collimating hole sets), and the second collimating portion includes a plurality of second collimating hole sets (see figure 2, reproduced above with regards to claim 2; wherein it is clear that the second collimating portion includes three collimating hole sets); and an aperture size of each of the plurality of first collimating hole sets is equal to an aperture size of each of the plurality of second collimating hole sets in one-to-one correspondence (see figure 2; wherein it is clear that the diameter of the apertures are the same for all of the apertures in the first and second collimating portions).
Referring to claim 8: Wuhan further teaches a first driving portion, and the first driving portion being configured to drive the first collimating portion to move in the direction perpendicular to the side-by-side direction relative to the second collimating portion (see paragraph [0050]; wherein the first collimating portion includes a first bracket that is driven by an external driving portion).
Referring to claim 9: Wuhan further teaches a first brake portion, and the first brake portion being configured to for limiting limit a movement of the first driving portion (see 
Referring to claim 10: Wuhan further teaches a second driving portion, and the second driving portion being configured to drive the second collimating portion to move in the direction perpendicular to the side-by-side direction relative to the first collimating portion (see paragraph [0050]; wherein the second collimating portion includes a second bracket that is driven by an external driving portion).
Referring to claim 11: Wuhan further teaches a second brake portion, and the second brake portion being configured to limit a movement of the second driving portion (see paragraphs [0050]-[0051]; wherein it is clear that the system includes a brake portion coupled to the external driving portion since the first and second collimating portions are intended to be moved and stopped at various positions along the perpendicular direction to change the size and shape of the effective apertures of the collimating holes).
Referring to claim 12: Wuhan further teaches the first collimating portion includes a first stepped portion; and the second collimating portion includes a second stepped portion that cooperates with the first stepped portion (see figure 2, reproduced above with regards to claim 2; wherein it is clear that each collimating hole set corresponds to a stepped portion of each of the first and second collimating portions).
Referring to claim 14: Wuhan further teaches the first collimating hole set includes a plurality of first collimating holes with aperture sizes which are not completely equal to each other, and the second collimating hole set includes a plurality of second collimating holes with 
Referring to claim 15: Wuhan further teaches the number of the first collimating holes included in each first collimating hole set is equal to the number of the second collimating holes included in each second collimating hole set (see figure 2; wherein it is clear that the first and second collimating hole sets have equal number of holes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wuhan, as applied to claim 1 above, in view of Haifeng et al. (WO 2015/176265 A1) (Haifeng).
Referring to claim 13: Wuhan teaches the collimating body of claim 1 above, and that the collimating body is used for collimating various types of rays (see paragraph [0049]). Wuhan is silent to the collimating body specifically being incorporated in a multi-source focusing radiation therapy head. Haifeng teaches a multi-source focusing treatment head comprising a collimator (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collimating body taught by Wuhan in a multi-source radiation therapy head like taught by Haifeng in order to yield predictable results in collimating the radiation to different shapes.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wuhan, as applied to claim 4 above.
Referring to claim 16: Wuhan further teaches the number of the first collimating holes included in each first collimating hole set is same as the number of the second collimating holes included in each second collimating hole set (see figure 2; wherein it is clear the number collimating holes in the first collimating portion is the same as the number of collimating holes in the second collimating portion). Wuhan is silent to the number of the first collimating holes included in each first collimating hole set is different than the number of the second collimating holes included in each second collimating hole set, however, it appears the device of Wuhan would operate equally well with the number of first collimating holes being different than the number of second collimating holes since the overlapping hole arrangement is intended to change the size and shape of the effective apertures (see Wuhan paragraph [0051]), which would still be achieved with the number of first collimating holes being different than the number of second collimating holes. Further, applicant has not disclosed that providing a different number of first and second collimating holes provides an advantage, is done for a particular purpose, or solves a stated problem, indicating simply that the “number of the first collimating holes in the first collimating hole set may be the same as or different from the number of the second collimating holes in the second collimating hole set” (see paragraph [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of collimating holes taught by Wuhan to the number of first collimating holes being different than the number of second collimating holes because it appears to be an arbitrary design consideration which fails to patentably distinguish over Wuhan.

Suggested Amendments
	Below outlines amendment to remedy minor informalities and suggestion for overcoming 35 U.S.C. §112(b) rejections indicated above. Note, a suggestion for remedying the rejection of claims 2-4 and 14 regarding the phrase “not completely equal to” has not been proposed.
1. (Currently Amended) A collimating body, comprising: 
a first collimating portion, wherein the first collimating portion includes at least one first collimating hole set; and 
a second collimating portion, wherein the second collimating portion includes at least one second collimating hole set; 
wherein the first collimating portion and the second collimating portion are arranged side by side in a side-by-side direction and closely fitted; and the first collimating portion and the second collimating portion are able to move oppositely in a direction perpendicular to the side-by-side direction, so as to align or stagger the at least one first collimating hole set and the at least one second collimating hole set.  
2. (Currently amended) The collimating body according to claim 1, wherein the at least one second collimating hole set 

at least one of the plurality of second collimating hole sets is configured in a way that an aperture size of each second collimating hole in the at least one of the plurality of second  of the plurality of second collimating hole sets.  
3. (Currently Amended) The collimating body according to claim 1, wherein the at least one first collimating hole set 

at least one of the plurality of first collimating hole sets is configured in a way that an aperture size of each first collimating hole in the at least one of the plurality of first collimating hole sets is not completely equal to an aperture size of each first collimating hole in other first collimating hole sets of the plurality of first collimating hole sets.  
4. (Currently Amended) The collimating body according to claim 2, wherein the at least one first collimating hole set size 

5. (Currently Amended) The collimating body according to claim 4, wherein the number of the first collimating hole sets included in the plurality of first collimating hole sets  plurality of second collimating hole sets.  
at least one first collimating hole set includes a plurality of first collimating holes having a same aperture size, and the at least one second collimating hole set includes a plurality of second collimating holes having a same aperture size.  
7. (Currently Amended) The collimating body according to claim 6, wherein the at least one first collimating hole set at least one second collimating hole set 
an aperture size of each of the plurality of first collimating hole sets is equal to an aperture size of each of the plurality of second collimating hole sets in one-to-one correspondence.  
10. (Currently Amended) The collimating body according to claim [[1]]9, further comprising a second driving portion, and the second driving portion being configured to drive the second collimating portion to move in the direction perpendicular to the side-by-side direction relative to the first collimating portion.  
14. (Currently Amended) The collimating body according to claim 1, wherein the at least one first collimating hole set includes a plurality of first collimating holes with aperture sizes which are not completely equal to each other, and the at least one second collimating hole set includes a plurality of second collimating holes with aperture sizes which are not completely equal to each other.  
15. (Currently Amended) The collimating body according to claim 4, wherein the number of the first collimating holes included in each first collimating hole set of the plurality of first collimating hole sets is equal to the number of the second collimating holes included in each second collimating hole set of the plurality of second collimating hole sets.  
16. (Currently Amended) The collimating body according to claim 4, wherein the number of the first collimating holes included in each first collimating hole set of the plurality of first collimating hole sets is different from the number of the second collimating holes included in each second collimating hole set of the plurality of second collimating hole sets.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791